ORDER
PER CURIAM.
Jeremiah Floyd (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the trial court erred in denying him relief under Rule 29.15, without an evidentiary hearing, because his trial counsel failed to: (1) call a witness which would have provided testimony impeaching the victim’s testimony; and (2) conduct a thorough investigation of the case.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).